                             UNITED STATES DISTRICT COURT
                              DISTRICT OF MASSACHUSETTS

A. RICHARD SCHUSTER, individually and
on behalf of all others similarly situated,

               Plaintiff,
                                                     No. 1:19-cv-11679-ADB
       v.

ENCORE BOSTON HARBOR; WYNN MA,
LLC; and WYNN RESORTS, LIMITED,

               Defendants.

            ASSENTED-TO MOTION FOR LEAVE TO FILE REPLY BRIEF

       Defendants, Wynn MA, LLC and Wynn Resorts, Limited (collectively, “Wynn”), hereby

move, pursuant to Local Rule 7.1(b)(3) for leave to file a reply brief in support of Wynn’s

motion to dismiss. Wynn seeks leave to file a reply brief within ten (10) days. Plaintiff, A.

Richard Schuster, assents to this Motion.

       Plaintiff’s lengthy opposition raises a number of issues in the first instance for which a

reply brief is required and would assist the Court in deciding Wynn’s motion to dismiss.

Therefore, Wynn respectfully requests that this Court grant this assented-to Motion and grant

Wynn leave to file a reply brief within ten (10 days).
Dated: October 22, 2019                            Respectfully submitted,
                                                   /s/ Joshua P. Dunn
                                                   Wayne F. Dennison (BBO #558879)
                                                   Joshua P. Dunn (BBO #685262)
                                                   BROWN RUDNICK LLP
                                                   One Financial Center
                                                   Boston, MA 02111
                                                   (617) 856-8200
                                                   wdennison@brownrudnick.com
                                                   jdunn@brownrudnick.com
                                                   Attorneys for Defendants
                                                   Wynn MA, LLC and Wynn Resorts, Limited

                              CERTIFICATE OF CONFERENCE

        I hereby certify that in accordance with Local Rule 7.1(a)(2), counsel for Defendants and

counsel for Plaintiff have conferred in good faith regarding the resolution of this motion.

Counsel for Plaintiff has indicated that Plaintiff assents to this motion.

                                                   /s/ Joshua P. Dunn
                                                   Joshua P. Dunn

                                 CERTIFICATE OF SERVICE

        I hereby certify that this document filed through the CM/ECF system will be sent

electronically to the registered participants as identified on the Notice of Electronic Filing (NEF)

and paper copies will be sent to those indicated as non-registered participants on October 22,

2019.

                                                   /s/ Joshua P. Dunn
                                                   Joshua P. Dunn




                                                 -2-
